             Case 3-19-13610-kmp                     Doc 1       Filed 10/28/19 Entered 10/28/19 13:53:46                                 Desc Main
                                                                Document     Page 1 of 13

Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WISCONSIN

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Michael                                                          Kathleen
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        R.                                                               R.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Bauer                                                            LaRocque
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-1361                                                      xxx-xx-1970
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
             Case 3-19-13610-kmp                  Doc 1       Filed 10/28/19 Entered 10/28/19 13:53:46                               Desc Main
                                                             Document     Page 2 of 13
Debtor 1   Michael R. Bauer
Debtor 2   Kathleen R. LaRocque                                                                       Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 919 Shorewood Blvd
                                 Madison, WI 53705
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Dane
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
             Case 3-19-13610-kmp                   Doc 1       Filed 10/28/19 Entered 10/28/19 13:53:46                                 Desc Main
                                                              Document     Page 3 of 13
Debtor 1    Michael R. Bauer
Debtor 2    Kathleen R. LaRocque                                                                          Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
             Case 3-19-13610-kmp                   Doc 1        Filed 10/28/19 Entered 10/28/19 13:53:46                             Desc Main
                                                               Document     Page 4 of 13
Debtor 1    Michael R. Bauer
Debtor 2    Kathleen R. LaRocque                                                                           Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
             Case 3-19-13610-kmp                    Doc 1       Filed 10/28/19 Entered 10/28/19 13:53:46                              Desc Main
                                                               Document     Page 5 of 13
Debtor 1    Michael R. Bauer
Debtor 2    Kathleen R. LaRocque                                                                       Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
             Case 3-19-13610-kmp                  Doc 1      Filed 10/28/19 Entered 10/28/19 13:53:46                                     Desc Main
                                                            Document     Page 6 of 13
Debtor 1    Michael R. Bauer
Debtor 2    Kathleen R. LaRocque                                                                          Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Michael R. Bauer                                              /s/ Kathleen R. LaRocque
                                 Michael R. Bauer                                                  Kathleen R. LaRocque
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     October 28, 2019                                  Executed on     October 28, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
            Case 3-19-13610-kmp                      Doc 1        Filed 10/28/19 Entered 10/28/19 13:53:46                             Desc Main
                                                                 Document     Page 7 of 13
Debtor 1   Michael R. Bauer
Debtor 2   Kathleen R. LaRocque                                                                           Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Claire Ann Richman                                             Date         October 28, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Claire Ann Richman 1020942
                                Printed name

                                Steinhilber Swanson LLP
                                Firm name

                                122 West Washington Ave. Suite 850
                                Madison, WI 53703-2732
                                Number, Street, City, State & ZIP Code

                                Contact phone     608-630-8990                               Email address         crichman@steinhilberswanson.com
                                1020942 WI
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
    Case 3-19-13610-kmp   Doc 1    Filed 10/28/19 Entered 10/28/19 13:53:46   Desc Main
                                  Document     Page 8 of 13


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




     Achilles Finance LLC
     Acct No 2019SC6628
     100 Oceanside Drive
     Nashville, TN 37204

     Ally Auto
     PO Box 38903
     Bloomington, MN 55438

     Altus Global Trade Solutions
     2400 Veterans Blvd, Ste 300
     Kenner, LA 70062

     Archilles Finance, LLC
     d/b/a Advance Financial 24/7
     100 Oceanside Dr.
     Nashville, TN 37204

     Aspen Financial Direct
     PO Box 802533
     Dallas, TX 75380

     Atty. D. Krusche Bruck
     Bruck Law Offices SC
     322 E. Michigan St., 6th Fl
     Milwaukee, WI 53202-5012

     Atty. Darrell R. Zall
     Acct No xx xxxxxxxx xxxxx xxxV461
     Kohner, Mann & Kailas SC
     4650 N. Port Washington
     Washington Bldg 2nd FL
     Milwaukee, WI 53212-1077

     Atty. Ethan T. Miller
     Acct No 2018CV453
     WR Stewart & Associates SC
     110 E. Main St., Ste 813
     Madison, WI 53703-4222

     Atty. Robert Pasch
     Acct No 2015CV1023
     Murphy Desmond SC
     33 E. Main St., Ste 500
     Madison, WI 53701-2038

     Atty. Virginia Bartelt
     Bartelt Grob SC
     6300 University Ave Ste 200
     Middleton, WI 53562

     Bank of America, NA
     Acct No 2017CV2444
     3033 Campus Drive #250
     Plymouth, MN 55441
Case 3-19-13610-kmp   Doc 1    Filed 10/28/19 Entered 10/28/19 13:53:46   Desc Main
                              Document     Page 9 of 13



 Capitol Bank
 710 N. High Point Rd.
 Madison, WI 53717

 Capitol One Bank
 1680 Capital One Drive
 McLean, VA 22102

 Cavalry SPV I, LLC
 Acct No 20483521
 Attn: Bankruptcy Notice
 P.O. Box 520
 Valhalla, NY 10595

 Chandra Ware
 10244 Fountain Circle
 Mannassas, VA 20110

 Chase
 c/o Business Card Services
 PO Box 15298
 Wilmington, DE 19850

 Citibank, N.A.
 Acct No 3250
 Attn: Bankruptcy Notice
 P.O. Box 6500
 Sioux Falls, SD 57117

 Cliff Fisher
 107 N. Hancock Street
 Madison, WI 53703

 Credence Resource Management LLC
 Acct No 244564939
 P.O. Box 1253
 Southgate, MI 48195-0253

 Credit Systems of the Fox Valley Inc.
 Acct No 2405974
 630 S. Green Bay Rd.
 Neenah, WI 54956

 Dale Davis*
 c/o Atttorney Phil Geddes
 619 Bank Street N.E.
 Decatur, AL 35601-1607

 Daniel Carbonara
 38 Old Ivy Road #200
 Atlanta, GA 30342
Case 3-19-13610-kmp   Doc 1     Filed 10/28/19 Entered 10/28/19 13:53:46   Desc Main
                              Document      Page 10 of 13



 Daniel P Bach
 c/o Lawton Cates
 146 East Milwaukee Street, Suite 120
 Jefferson, WI 52549

 Danielle Leean Daggett
 Acct No 2015SC7623
 5708 Monona Drive #10
 Monona, WI 53716

 Directv LLC
 Acct No 233922
 c/o Credence
 17000 Dallas Parkway #204
 Dallas, TX 75248

 Frontline Asset Strategies
 Acct No 107706989
 Dept. 473 7619064719083
 P.O. Box 4115
 Concord, CA 94524

 Gray & Associates, L.L.P.
 Attn: Robert M. Piette
 16345 West Glendale Drive
 New Berlin, WI 53151-2841

 Harris Family Living Trust
 Acct No 2018CV453
 PO Box 1601
 Los Alamitos, CA 90720

 Internal Revenue Service
 Central Insolvency Operations
 P.O. Box 7346
 Philadelphia, PA 19101-7346

 Jeff Metcalfe
 310 E. Imperial Ave.
 El Segundo, CA 90245

 Joe Cribbs
 5333 Creek Side Loop
 Birminghmam, AL 35244

 Jora Credit
 PO Box 8407
 Philadelphia, PA 19101

 Kilroy Realty LP
 909 N. Sepulveda Blvd
 Suite 220
 El Segundo, CA 90245
Case 3-19-13610-kmp   Doc 1     Filed 10/28/19 Entered 10/28/19 13:53:46   Desc Main
                              Document      Page 11 of 13



 Kurt Kielisch
 Forensic Appraisal Group
 116 E. Bell St.
 Neenah, WI 54956

 Lorenzo Newberry*
 444 W. Ocean Blvd
 Long Beach, CA 90802

 Ludus Capital
 220 Congress Park Blvd, #215
 Delray Beach, FL 33445

 Mark Panfil
 2381 Rosecrans, #115
 El Segundo, CA 90425

 MDC Ventures, Inc.
 Acct No 2015CV1023
 3534-1 St. John's Bluff, Ste 347
 Jacksonville, FL 32224

 Mercedes-Benz Financial Services USA LLC
 PO Box 551080
 Jacksonville, FL 32255

 Messerli Kramer PA
 Acct No 2017CV2444
 Attn: Gina Ziegelbauer
 100 S. 5th St., Ste 1400
 Minneapolis, MN 55402

 Michael Forehand
 c/o Atttorney Phil Geddes
 619 Bank Street N.E.
 Decatur, AL 35601-1607

 Midwestern Wheels Inc.
 c/o Credit Systemss of the Fox Valley, I
 630 S. Green Bay Road
 Neenah, WI 54956

 New Residential Mortgage LLC
 425 Phillips Blvd, FC-236
 c/o Cenlar FSB
 Trenton, NJ 08618

 Old Ivy Capital Partners LLC
 460 E Paces Ferry Road
 Atlanta, GA 30305

 Patrick Preece
 23 S. Gillette Ave.
 Bayport, NY 11705
Case 3-19-13610-kmp   Doc 1     Filed 10/28/19 Entered 10/28/19 13:53:46   Desc Main
                              Document      Page 12 of 13



 Pro Players LLC*
 c/o Atttorney Phil Geddes
 619 Bank Street N.E.
 Decatur, AL 35601-1607

 Radius Global Solutions LLC
 Acct No F28167280
 P.O. Box 390905
 Minneapolis, MN 55439

 Rausch Sturm
 Atty. Evan R. Fingert
 250 N. Sunnyslope Road, Ste 300
 Brookfield, WI 53005

 Republic Bank & Trust Company
 4030 Smith Road
 Cincinnati, OH 45209

 Rise Credit Inc.
 4150 International Plaza, #300
 Ft. Worth, TX 76109

 Scott MacWilliams
 107 S. Main Street
 Oregon, WI 53575

 Simple Fast Loans
 8601 Dunwood Place, Suite 406
 Atlanta, GA 30350

 Strategic Funding
 120 W. 45th Street
 New York, NY 10036

 Thoriom LLC
 c/o Jeff Metcalfe
 310 E. Imperial Ave.
 El Segundo, CA 90245

 Three Hills Secured Income Fund LLC
 220 South 6th Street
 #1200
 Minneapolis, MN 55402

 US Bank National Assn
 Acct No xx xxxxxxxx xxxxx xxxV461
 925 W 8th Street
 Cincinnati, OH 45203-1203

 Wayne Panfil
 c/o Mark Panfil
 2381 Rosecrans #115
 El Segundo, CA 90425
Case 3-19-13610-kmp   Doc 1     Filed 10/28/19 Entered 10/28/19 13:53:46   Desc Main
                              Document      Page 13 of 13



 Wisconsin Department of Revenue
 Special Procedures Unit
 P.O. Box 8901
 Madison, WI 53708-8901
